DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
This Office action is Non-Final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Atcheson (US 2020/0160229 A1) hereinafter “Atcheson”, further in view of Guo et al. (US 2021/0192283 A1) hereinafter “Guo”.
With respect to claims 1, 9 and 17, the Atcheson reference discloses a method, system and computer program product [see Abstract, disclosing a user experience system receives input specifying at least one machine learning model to use in generating a user experience for at least one specified user profile], comprising:
a processor [see ¶0119, disclosing the processing system 2404 is illustrated as including hardware element 2410 that may be configured as processors, functional blocks, and so forth]; and
a memory including instructions that, when executed by the processor [see ¶0120, disclosing the memory/storage 2412 represents memory/storage capacity associated with one or more computer-readable media; The memory/storage component 2412 may include volatile media (such as random access memory (RAM)) and/or nonvolatile media (such as read only memory (ROM), Flash memory, optical disks, magnetic disks, and so forth)], cause the system to:
define a first base model of a machine learning model including initial domain knowledge [see ¶0062, disclosing the model metadata 202 may be specified by a designer of the machine learning model 122, may be specified by a user of the computing device implementing the user experience system 104, and so forth];
collect, by the machine learning model, inputs from a user device, wherein the inputs include a query for data [see ¶0084, disclosing in response to receiving the query, the user experience system 104 is configured to search the model metadata 202 and identify one or more machine learning models 122 that are described by information in their respective model metadata as being a propensity model and including the keyword “loan”]; and
return, by the machine learning model, a result of the query [see ¶0086, disclosing enabling a user to select an additional model or outcome to further process the first output generated by applying the selected model 904 to the selected user profile(s) indicated by icon 604].
Atcheson discloses the method, system and computer program product, as referenced above.
Atcheson does not explicitly discloses it comprises:
build, by the machine learning model based on a pattern of the inputs, a user query profile; and
integrate, by the machine learning model, the user query profile with the first base model of the machine learning model.
		However, Guo discloses it comprises:
build, by the machine learning model based on a pattern of the inputs, a user query profile [see ¶0062, disclosing receiving an initial plurality of candidate actions from the machine learning model based on the initial query; presenting, via a training interface, the initial plurality of candidate actions; recognizing, based on input provided by a human annotator via the training interface, a paraphrased query; providing the paraphrased query to the machine learning model; receiving an updated plurality of candidate actions from the machine learning model based on the paraphrased query; presenting, via the training interface, the updated plurality of candidate actions; recognizing, based on input provided by the human annotator via the training interface, a selected candidate action of the updated plurality of candidate actions; and associating the selected candidate action with the initial query in a labeled data example]; and
integrate, by the machine learning model, the user query profile with the first base model of the machine learning model [see ¶0063, disclosing the previously-trained machine learning model, identify an updated plurality of candidate actions for responding to the paraphrased query; present, via the training interface, the updated plurality of candidate action].
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the machine learning techniques as taught by Atcheson with the training model as taught by Guo.  Doing so would have greatly enhanced Atcheson by allowing it to continuously improve the accuracy of its machine model since it considers previous and new user actions to improve the models.
With respect to claims 2, 10 and 18, the combination of Atcheson and Guo teaches the method, system and computer program product of claims 1, 9 and 17, as referenced above.  The combination further teaches it comprises:
staging, by the machine learning model based on the first base model and the query, a self-learning model of the machine learning model [Atcheson, see ¶0111, disclosing response to receiving the user input selecting the at least one unique user profile, one or more machine learning models that are useable to generate an output using profile information of the at least one user profile are displayed at the user interface (block 2304); The outcome selection module 114, for instance, identifies one or more machine learning models 122 that are useable to generate an outcome based on profile information 112 of the at least one user profile 108 for which the user experience 106 is to be generated];
discerning, by the machine learning model based on the first base model and the self- learning model, a mature usage pattern [Atcheson, see ¶0003, disclosing the machine learning model is identified in the user interface by a description of a target outcome generated by the model, such as a likely vacation destination for the user profile(s), a make and model of car likely to be purchased by the user profile(s), and so forth];
integrating, by the machine learning model, the mature usage pattern with the first base model to form a matured model [Atcheson, see ¶0004, disclosing subsequent interaction by the user profile(s) with the generated user experience can then be monitored by the user experience system and provided as feedback to the machine learning models to re-train and improve the user experience system's accuracy in generating user experiences over time]; and
activating, by the machine learning model, the matured model as a second base model for future evolutions of the machine learning model [Atcheson, see ¶0112, disclosing user input is then received selecting one of the displayed machine learning models (block 2306); The outcome selection module 114, for instance, receives user input selecting the propensity model 704, as indicated by the resulting user interface 802, illustrated in FIG. 8; In response to receiving the user input selecting the machine learning model, a first output is generated by applying the selected machine learning model to profile information of the at least one unique user profile (block 2308); The outcome selection module 114, for instance, generates the first output 204 by applying the profile information 112 as input to a selected one of the machine learning models 122].
With respect to claims 3, 11 and 19, the combination of Atcheson and Guo teaches the method, system and computer program product of claims 1, 9 and 17, as referenced above.  The combination further teaches wherein the base model includes a starting knowledge base for novice users [Atcheson, see ¶0038, discloses this enables even inexperienced users, not simply data scientists that designed the particular model, to understand how particular digital content is identified for inclusion in the user experience].
With respect to claims 4, 12 and 20, the combination of Atcheson and Guo teaches the method, system and computer program product of claims 1, 9 and 17, as referenced above.  The combination further teaches discerning the mature usage pattern is based on determining a number of user inputs satisfies a pattern threshold [Atcheson, see ¶0080, disclosing the current progress is represented in the user interface 602 by the icon 604, indicating that the user experience is to be generated for at least one user having profile information indicating that the user does not have a loan and has a credit score satisfying a threshold to qualify the user as a good credit risk; The user interface 602 further includes a display of control 406, which indicates to a user of the user experience system 104 that the next step is the selection of a machine learning model to be used in generating an output useable to generate the custom user experience 106].
With respect to claims 5 and 13, the combination of Atcheson and Guo teaches the method and system of claims 1 and 9, as reference above.  The combination further teaches wherein discerning the mature usage pattern is based on determining a number of user inputs fail to satisfy a pattern threshold [Atchenson, see ¶0004 and 0079, disclosing subsequent interaction by the user profile(s) with the generated user experience can then be monitored by the user experience system and provided as feedback to the machine learning models to re-train and improve the user experience system's accuracy in generating user experiences over time… the user experience system 104 analyzes the profile information 112 and selects user profiles 108 having information describing a user without a loan, having a threshold credit score, and having a medium household size. In this manner, the user experience system 104 can narrowly target specific groups of users identified by any range of user profile information in order to automatically generate customized user experiences that accurately represent the profile attributes of a given user].
With respect to claims 6 and 14, the combination of Atcheson and Guo teaches the method and system of claims 1 and 9, as reference above.  The combination further teaches wherein discerning the mature usage pattern includes determining a number of matured patterns reaches a matured pattern threshold value [Atchenson, see ¶0004 and 0079, disclosing subsequent interaction by the user profile(s) with the generated user experience can then be monitored by the user experience system and provided as feedback to the machine learning models to re-train and improve the user experience system's accuracy in generating user experiences over time… the user experience system 104 analyzes the profile information 112 and selects user profiles 108 having information describing a user without a loan, having a threshold credit score, and having a medium household size. In this manner, the user experience system 104 can narrowly target specific groups of users identified by any range of user profile information in order to automatically generate customized user experiences that accurately represent the profile attributes of a given user].
With respect to claims 7 and 15, the combination of Atcheson and Guo teaches the method and system of claims 1 and 9, as referenced above.  The combination further teaches evaluating, by the machine learning model the result of the query, wherein discerning the mature usage pattern is based on the evaluation of the result of the query [Atcheson, see ¶0084 and 0085, disclosing in response to receiving the query, the user experience system 104 is configured to search the model metadata 202 and identify one or more machine learning models 122 that are described by information in their respective model metadata as being a propensity model and including the keyword “loan”… a user interface displayed by the user experience system 104 in response to receiving a selection of one of the propensity model options displayed in the user interface 802, such as in response to receiving a selection of the “Purchase Loan” propensity model 806; also, see ¶0004, disclosing subsequent interaction by the user profile(s) with the generated user experience can then be monitored by the user experience system and provided as feedback to the machine learning models to re-train and improve the user experience system's accuracy in generating user experiences over time].
With respect to claims 8 and 16, the combination of Atcheson and Guo teaches the method and system of claims 6 and 15, as reference above.  The combination further teaches wherein discerning the mature usage pattern includes adapting the mature usage pattern based on the satisfaction comparison [Atcheson, see ¶0084 and 0085, disclosing in response to receiving the query, the user experience system 104 is configured to search the model metadata 202 and identify one or more machine learning models 122 that are described by information in their respective model metadata as being a propensity model and including the keyword “loan”… a user interface displayed by the user experience system 104 in response to receiving a selection of one of the propensity model options displayed in the user interface 802, such as in response to receiving a selection of the “Purchase Loan” propensity model 806; also, see ¶0004, disclosing subsequent interaction by the user profile(s) with the generated user experience can then be monitored by the user experience system and provided as feedback to the machine learning models to re-train and improve the user experience system's accuracy in generating user experiences over time].
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choudhary et al. discloses a system, apparatus and method for providing an intent suggestion to a user in a text-based conversational experience with user feedback.
Sainani et al. discloses automatic generation of data analysis queries.
Zheng et al. discloses processing a natural language query using semantics machine learning.
Polleri et al. discloses machine learning (ML) infrastructure techniques.
Gopalan et al. discloses artificial intelligence-powered cloud for the financial services industry.
Ma et al. discloses ranking candidate search results by activeness.
Pratt et al. discloses anomaly detection to identify security threats.
Fly et al. discloses real-time drift detection in machine learning systems and applications.
Harris et al. discloses autonomous learning platform for novel feature discovery.
Dialani et al. discloses providing query explanations for automated sourcing.
Szeto et al. discloses distributed machine learning.
Conclusions/Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CASANOVA whose telephone number is (571)270-3563. The examiner can normally be reached M-F: 9 a.m. to 6 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JORGE A CASANOVA/Primary Examiner, Art Unit 2165